Citation Nr: 0711386	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-25 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1968 until May 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico.

This matter was previously before the Board in April 2006.  
At that time, the veteran's claim of entitlement to service 
connection for PTSD was denied.  However, pertinent VA 
medical evidence was not associated with the claims folder at 
the time of that determination.  Therefore, that April 2006 
determination has been vacated in a separate Board decision, 
pursuant to 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).    


REMAND
 
In the present case, the Board has determined that additional 
development is necessary prior to adjudication of the 
veteran's claim.  Specifically, the Board notes that the 
evidence of record includes VA treatment reports dated from 
2003 to 2005.  
As such was associated with the claims folder subsequent to 
the issuance of a supplemental statement of the case in 
November 2004, the RO has not had the opportunity to 
readjudicate the issue on appeal with consideration of this 
additional evidence.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  This has the effect of denying the appellant 
a "review on appeal," as there was no initial evaluation of 
such evidence by the RO.  Moreover, there is no indication 
that the right to Agency of Original Jurisdiction (AOJ) 
consideration has been waived here.  Therefore, a remand is 
required.

Prior to issuing a supplemental statement of the case, 
further efforts should be undertaken to verify an in-service 
stressor.   In this regard, the veteran described many 
stressors at his October 2003 hearing before the RO.  While 
many such stressors are not verifiable, some could possibly 
be confirmed through unit records.  Specifically, the veteran 
stated that he witnessed a fellow soldier playing with a 
grenade.  When he threw it, it blew off both of his legs as 
well as an arm.  He also stated that he witnessed a truck 
overturn in a mortar attack.  The veteran should be requested 
to provide additional details regarding these events, and if 
sufficient information is received, an attempt to verify the 
stressors should be made.  

The Board notes that the claims file indicates a current 
diagnosis of PTSD.  However, such diagnosis does not appear 
to be in conformity with the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), as required under 
38 C.F.R. § 4.125.  However, in the absence of a verified 
stressor, a grant of PTSD would not be possible.  Therefore, 
another psychiatric examination should not be scheduled until 
after a stressor is verified.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center is Washington DC for the following action:

1.  Contact the veteran and request 
that he provide additional information 
regarding the stressors relating to the 
grenade incident and the overturned 
truck.  As to the former, he should 
furnish the name and unit of the 
individual involved.  Moreover, as to 
both stressors, he should state the 
approximate date upon which they 
occurred.  To the extent possible, the 
veteran should narrow the approximate 
dates to a 3-month period.  

2.  If sufficient information is 
received in response to the above, then 
contact the U. S. Army and Joint 
Services Records Research Center 
(JSRRC) located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802.  Ask them to 
provide the veteran's unit records for 
the periods identified by the veteran 
and to furnish any available 
information that might corroborate the 
veteran's alleged in-service stressors.  
In making this request, provide the 
JSRRC all necessary information 
regarding the veteran's unit.  Any 
negative response must be noted in the 
claims folder.  

3.  If and only if a stressor is 
verified, schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran has a diagnosis of 
PTSD that conforms to the criteria of 
DSM-IV.  If so, the examiner should also 
state whether it is at least as likely as 
not that such PTSD is causally related to 
the verified in-service stressor(s).  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The examiner should review the 
claims file in conjunction with the 
examination, and the report should 
indicate that such review indeed 
occurred.  

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




